PV Holding Corp. v Singh PT, PLLC (2022 NY Slip Op 02375)





PV Holding Corp. v Singh PT, PLLC


2022 NY Slip Op 02375


Decided on April 12, 2022


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: April 12, 2022

Before: Renwick, J.P., Friedman, Moulton, Mendez, Pitt, JJ. 


Index No. 157969/19 Appeal No. 15702 Case No. 2021-00551 

[*1]PV Holding Corp. etc., et al., Plaintiffs-Appellants,
vSingh PT, PLLC et al., Defendants-Respondents.


Rubin, Fiorella, Friedman & Mercante LLP, New York (Vitaly Vilenchik of counsel), for appellants.

Order, Supreme Court, New York County (Barbara Jaffe, J.), entered on or about January 15, 2021, which, to the extent appealed from as limited by the briefs, denied plaintiffs' motion for a default judgment, unanimously reversed, on the law, without costs, and the motion granted. The Clerk is directed to enter judgment accordingly.
Defendants Max Bordes, Louis Rubens, and Cierra Smith were allegedly injured in a car accident involving a car that was self-insured by plaintiff PV Holding Corp., a holding company consisting of self-insured rental car companies and their affiliates (collectively, Avis). On plaintiff PV Holding Corp.'s motion for a default judgment, Avis established that it made a timely request for these defendants to appear for examinations under oath, and that they failed to do so. Supreme Court granted the motion on default. Thus, Avis established that there was a breach of a condition precedent to coverage under the applicable insurance policy, and the policy is void ab
initio (see Unitrin Advantage Ins. Co. v Dowd, 194 AD3d 507, 508 [1st Dept 2021]; Hertz Vehicles, LLC v Alluri, 171 AD3d 432, 432 [1st Dept 2019]). THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: April 12, 2022